*444OPINION OF THE COURT
FLAHERTY, Justice.
Leon Nelson appeals directly to this Court from judgment of sentence entered by the Court of Common Pleas of the First Judicial District on January 30, 1979 convicting him of murder of the third degree. He alleges that the evidence adduced at trial is insufficient, as a matter of law, to sustain the conviction. After a thorough review of the record, we are satisfied that there was ample evidence to prove appellant’s guilt beyond a reasonable doubt of murder of the third degree.
Judgment of sentence affirmed.